DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 3/2/2021 and Terminal Disclaimer filed 5/11/2021.
Claims 1-20 are presented for examination. Claims 1, 8 and 15 were amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin D. Bailey (Reg. NO# 60539) on 5/6/2021.

Please amend the following claim limitation:
1. “the device enrolled in a management system” at line 3 of Claim 1 is amended as “the device enrolled in the management system”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 8 and 15, the primary reason for allowance is: “upon a first login to the new instance of the OS by the user, executing, from the recovery folder, the unattended answer files that installs the management application and the managed application at the new instance of the OS; and re-enrolls the device in the management system, including transmitting the device identification data to a management server” in conjunction with the rest of the limitations at claims.

As required by the claim limitation mentioned above and the rest of the limitations claims, the re-enrollment of the device after installation of the new instance of OS is performed by code/files/scripts executed on the claimed recovery folder that is separated from the new instance of OS. Based on the previous cited prior art reference, Bradley et al., the re-enrollment of the device after installation of the new instance of OS is performed by agent application 122 which is not executed on the restricted access data store 129 that is considered as claimed recovery folder for the system of Bradley et al. (see Figs. 1, 3, [0011], [0041] and [0068]). None of other previous cited prior art references discloses the concept of an agent/application/code/instructions is executed on a location/folder that is separated from new instance of OS to perform the re-enrollment/registration function and such location/folder also includes application/code/instructions to perform functions described by claimed backup command file and claimed migration command files (i.e., function performed by disk imaging application 134 and data wipe application 130 from Bradley et al.). Note: based on Applicant’s specification, previously claimed recovery command file from previous Claim 7 and currently claimed migration command file from current Claim 1 are actually used to describe same file (see [023] from the specification). 

The followings are some new found prior art references:
Sivertsen (US Patent 9146749 B1) discloses: booting a signage device with BIOS to install a preferred operating system and client software onto a hard drive of the signage device, after completing the installations of the preferred operating system and client software, the client software transmits signage device identification information to a management server to register the signage device to a global network of managed signage devices (see Fig. 2B, 3A, abstract, lines 50-55 of col. 14 and lines 24-63 of col. 15)
Koneru et al. (US PGPUB 20130298185 A1) discloses: a mobile device running multiple mobile applications registers itself with a management server so that the management server can perform a wipe and lock policy for the mobile device once the mobile device is lost or stolen (see Fig. 5, [0058] and [0065]-[0066]).
Li et al. (US PGPUB 20200026536 A1) discloses: client application that is separated from OS performs function of registering or authenticating a computer device that running the client application and OS with a gateway of cloud services (see Fig. 1 for the client application is separated from OS of the computer device, Fig. 4, [0095] and [0109]).
Verlaan et al. (US Patent 10461950 B2) discloses: a need of re-registering application if the application is removed and reinstalled on a device (see lines 12024 of col. 15). 

Zhang et al. (US PGPUB 20200034137 A1) discloses a modem component of a terminal device re-register the terminal device after the terminal device installs operating system (see Figs. 6A-6B and [0185]-[0188]. Note: eUICC only sends a register request to the modem, it is the modem actually performs the re-registration process).
Lee et al. (US PGPUB 20120084601 A1) discloses: Windows Recovery Environment (WinRE) activates F8 to restore your computer or the Advanced Recovery of the control panel needs to be activated through the OOBE, so the OOBE can activate F8 to restore your computer or the Advanced Recovery function of the control panel only after the user sets the initial basic settings and enters the desktop (see [0031]).
Gandhi et al. (US PGPUB 20160350139 A1) discloses: when the computing device is first powered on at OOBE or after a system reset, an operating system setup wizard of the computing device is launched (see [0013]).
Maruyama (US PGPUB 20170230237 A1) discloses: OS image data is restored to be in Out-Of-Box Experience (OOBE) state (see [0135] and Claim 12).
Dawson-Haney et al. (US PGPUB 20150341779 A1) discloses: providing an accurate and seamless device out-of-box user experience for a mobile device with any type of account/subscription status at initial power up without the need to call customer service or walk to a retail store (see [0025]).


The combination of Bradley et al. and some of the new found prior art references like Li et al. at most teaches concept of the agent/client application executing in a location separated from installed OS to perform function of re-enrolling or re-registering the device to a management server. However, such location separated from installed OS is not necessary to be the location having application/code/instructions/files that performs backup and recovery functions as required by the claims. 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196


/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196